(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
*996Vista la moción de desestimación radicada en el caso de autos pol-los demandantes apelados y la certificación expedida por el secreta-rio de la Corte de Distrito de San Juan que la acompaña; oída la parte apelada en la vista del 27 de noviembre actual, a la que no compareció la parte apelante, y apareciendo que se trata de una sen-tencia que-dictó la Cort,e de Distrito.,de San Juan en apelación de una corte municipal, por la suma de $262.14, intereses legales y cos-tas, en favor, de los demandantes, careciendo por tanto esta Corte de jurisdicción para conocer del recurso por razón de la cuantía; visto el inciso segundo del artículo 295 del Código de Enjuiciamiento Civil, edición de 1933, y los casps de Arzuaga v. Muñoz, 55 D.P.R. 106; Espinosa v. P. R. Telephone Co., 40 D.P.R. 518; Gutiérrez v. Díaz, 20 D.P.R. 270, y Nadal v. American R. R. Co., 19 D.P.R. 1080, pro-cede desestimar el recurso, y así se ordena.